Citation Nr: 0603691	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  96-23 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neck disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.  

3.  Entitlement to service connection for a lower 
gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1960 to November 1971, with subsequent active duty for 
training and inactive duty training.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In December 1999, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

In August 2003, the Board remanded the case for further 
development.  The requested development has been completed 
and the Board now proceeds with its review of the appeal.  

In August 2003, the third issue before the Board was listed 
as entitlement to service connection for chronic enteritis.  
In view of the medical evidence of irritable bowel syndrome 
and the decision that follows, the Board has construed the 
issue more broadly as entitlement to service connection for a 
lower gastrointestinal disorder.  

The decision that follows reopens the claims for service 
connection for residuals of head and neck injuries and grants 
the claim for secondary service connection for a lower 
gastrointestinal disorder, diagnosed as irritable bowel 
syndrome.  The former two claims are addressed in the remand 
appended to this decision.  The claims for service connection 
for residuals of head and neck injuries are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.
FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has notified 
him of the information and evidence necessary to substantiate 
his claims.  

2.  In December 1972, an RO denied service connection for a 
cerebral concussion and residuals of a neck injury on the 
basis that they were not found on the last examination.  The 
veteran did not perfect a timely appeal.  

3.  The evidence of record at the time of the December 1972 
RO decision included service medical records and the report 
of an August 1972 VA examination.  

4.  VA has received evidence not previously submitted to 
agency decision makers that bears directly and substantially 
upon the specific matters under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is significant 
enough that it must be considered in order to fairly decide 
the merits of the claims for service connection for residuals 
of head and neck injuries.  

5.  The medical evidence shows that the veteran's lower 
gastrointestinal disorder is an irritable bowel syndrome; 
which was aggravated by his service-connected anxiety 
disorder.  


CONCLUSIONS OF LAW

1.  The December 1972 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  

2.  Evidence received since the RO's 1972 decision is new and 
material; accordingly, the veteran's claims of entitlement to 
service connection for residuals of head and neck injuries 
are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).  

3.  The veteran's irritable bowel syndrome has manifestations 
which are, at least in part, proximately due to and the 
result of his service-connected disability.  38 C.F.R. 
§ 3.310(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's application to reopen his 
claims for service connection for residuals of head and neck 
injuries, and to grant his claim for service connection for 
irritable bowel syndrome.  Therefore, no further development 
is needed with respect to these issues.  As noted above, the 
reopened claims for service connection for residuals of head 
and neck injuries are further addressed in the remand below.  




Service Connection Criteria  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  



New and Material Evidence

In December 1972, an RO considered the veteran's claims in 
light of the service medical records and an August 1972 VA 
examination and denied service connection for claimed 
disorders including cerebral concussion, neck injury and 
cephalgia (headaches).  The veteran did not file a timely 
appeal.  Decisions of the RO which are not appealed are 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2005).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

For claims such as this, filed before August 29, 2001, new 
and material evidence means evidence not previously submitted 
to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, no 
matter how the RO developed the claim, VA has no jurisdiction 
to consider the claim unless the appellant submits new and 
material evidence.  Therefore, whether the RO considered the 
issue or not, the first determination which the Board must 
make, is whether the veteran has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

New and material evidence need not change the final outcome 
of the case, but there is a standard set forth in the 
regulation which must be met.  See Hodge v. West, 155 F.3d 
1356, 1360-62 (Fed. Cir. 1998).  

United States Court of Appeals for the Federal Circuit has 
held that according to the plain language of the regulation, 
evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (Fed. Cir. 2001).  

VCAA does not require the reopening of a claim that has been 
disallowed, except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).  

Background

In this case, at the time of the August 1972 denial, the 
record showed that the veteran had been a passenger in a 
head-on motor vehicle collision.  He was rendered 
unconscious.  Shortly after the accident, he recovered 
briefly and then remembered nothing until he was 
hospitalized.  Skull and cervical spine X-rays were negative 
for fracture.  He was transferred to a United States Public 
Health Service Hospital.  There, he had no symptoms other 
than dizziness, left ear buzzing, dull pain on the top of the 
head, sore muscles, and a sore back, between the scapulae.  
He complained of some inability to turn his head completely 
to the left.  Examination disclosed 5 sutures over the 
lateral supraorbital area on the left.  The left mastoid 
process was tender to palpation.  Eye examination was normal, 
as was the examination of the rest of the head.  Neck 
extension was 10 to 15 degrees with 15 degrees rotation to 
the left.  Rotation to the right was complete.  X-rays of the 
skull, cervical spine and thoracic spine were within normal 
limits.  The veteran was treated with bed rest and analgesics 
for approximately 8 days and determined to be asymptomatic.  
He was given another 3 days before he was fit for full duty.  
The concluding diagnoses were muscle contusions, right 
supraorbital lacerations, and mild cerebral concussion.  

In May 1963, the veteran complained of continuing pain in his 
neck and upper middle back.  He reported that he experienced 
sharp pains into his head when he turned it.  He told of 
constant pressure in his head and neck.  He stated that he 
tired easily and was unable to do any lifting.  Physical 
examination showed him to be tense and cautious when moving 
his neck.  Approximately 4 days later, a flu syndrome was 
diagnosed and the veteran was returned to duty.  

The service medical records do not document any further head 
or neck complaints.  On examination for discharge and 
reenlistment, in October 1964, the veteran's head and neck 
were normal.  His head and neck were again found to be normal 
on examinations in April 1966, July 1967, February 1968, 
September 1968, and September 1970.  On the July 1967 
examination, a doctor reported a history of head and neck 
injuries but specifically noted that there were no sequelae.  
The report of the September 1971 examination for separation 
from service shows the veteran's head and neck were normal.  

On VA examination in August 1972, the veteran complained of a 
sore neck.  The only head findings involved the skin.  Eyes 
were negative for any abnormality.  Ear canals and drums were 
normal.  Examination of the neck was entirely negative.  
There was a normal range of motion in all directions.  Skull 
and cervical spine X-rays were within normal limits.  An 
electroencephalogram had results within normal limits.  
Diagnoses included no orthopedic disease and no evidence of 
neuropsychiatric disease.  

The December 1972 RO decision denied service connection for a 
cerebral concussion and neck injury on the basis that they 
were not found on the last (August 1972) examination.  

Since the December 1972 RO decision, medical records well 
documenting a cervical spine disability and a transcript of 
testimony were received by the RO.  The claim was originally 
denied because there was no competent evidence of a current 
disability.  

Residuals of a Head Injury

The Board notes at the outset that the veteran is a 
physician's assistant (PA).  Accordingly, he is competent to 
provide a medical opinion.  The need for evidence of a 
diagnosis of a current residual or residuals of a head injury 
was discussed with him during the December 1999 Board hearing 
and the veteran stated, "I don't think there is any 
residual."  Similarly, while the file contains extensive VA 
and private medical records, there is no competent medical 
evidence of current residuals of a concussion or competent 
medical evidence which would connect a current disability to 
the concussion in service.  However, the veteran has 
suggested that he may have memory impairment and there is a 
reference to headaches.  Moreover, by virtue of filing his 
application to reopen his claim, he has indicated that he has 
residuals of a head injury.  Thus, the Board concludes that 
VA has received evidence not previously submitted to agency 
decision makers that bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is significant 
enough that it must be considered in order to fairly decide 
the merits of the claim.  That is, as to the claim for 
service connection for residuals of a head injury in service, 
new and material evidence has been received.  38 C.F.R. 
§ 3.156 (2001).  Since new and material evidence has been 
received, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105(c).  

Neck Disorder

As noted above, service connection for a neck disorder was 
denied in 1972, because there was no evidence of a current 
disability at that time.  Now, there is evidence of a current 
disability.  Private electromyography, in March 1990, was 
consistent with a chronic C5 radiculopathy on the left.  
Private X-rays in March 1991, disclosed minimal degenerative 
changes with right foraminal encroachment at C3-4.  Private 
magnetic resonance imaging (MRI) in May 1991, disclosed a 
small osteophyte at the right side of C3-4.  It indented the 
dural tube and extended slightly into the intervertebral 
foramen, which could potentially cause a right C4 
radiculopathy.  There was also a small osteophyte at C4-5.  
Multiple X-ray views of the cervical spine, on a VA study in 
August 1993, revealed minimal disc height loss and posterior 
osteophyte formation on the posterior inferior aspect of the 
C4 vertebral body consistent with mild degenerative disc 
disease at the C4-5 interspace.  The cervical spine was 
otherwise normal.  Subsequent studies continued to show these 
abnormalities.  

On VA examination of the veteran's spine in February 1998, 
there was a diagnosis of chronic cervical spine pain 
secondary to discogenic disease and foraminal stenosis.  
Studies were ordered and an MRI of the spine was done in 
March 1998.  The report of the VA MRI shows some disc 
bulging/spondylosis from C3-C6, most prominent at C4-C5.  
That produced mild to moderate central stenosis at those 
levels.  There was also some narrowing of the intervertebral 
foramina bilaterally at C3-C4 and C4-C5 from uncinate 
spurring.  The impression was disc bulging and spondylosis.  

The additional medical evidence summarized above establishes 
that, while there may not have been evidence of a neck 
disability in 1972, there is now competent, objective medical 
evidence that the veteran has a chronic disability of the 
neck or cervical spine.  

Further, the veteran has submitted a copy of a treatise to 
the effect that neck trauma can result in cervical 
spondylosis.  More significant is the December 1999 opinion 
of a private physician, D. D. P., D.O., that there is a high 
degree of medical certainty that the veteran's cervical 
spondylosis is the result of his March 1963 accident.  While 
this opinion was not based upon a review of the relevant 
medical evidence in the claims file, it is competent evidence 
that suggests the contended causal relationship. 

At the time of the 1972 denial, there was evidence of the 
injury in service, but no evidence of current disability or a 
connection to the injury in service.  The file now contains 
evidence of current disability and competent evidence which 
links the current disability to service.  This evidence was 
not previously submitted to agency decision makers.  It bears 
directly and substantially upon the specific matter under 
consideration.  It is neither cumulative nor redundant.  In 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  It meets the definition of 
new and material evidence.  38 C.F.R. § 3.156 (2001).  It 
mandates reopening of the claim for service connection for a 
neck disorder.  38 U.S.C.A. § 5108.  

Service Connection for a Lower Gastrointestinal Disorder

It is not contended nor does the evidence show that the 
veteran's lower gastrointestinal disorder had it onset in 
service or was aggravated during service.  Rather, the 
veteran contends that it was caused by his other service-
connected disabiities.  

The veteran's service-connected disabilities currently 
include an anxiety disorder with depressive features and 
somatization, rated as 30 percent disabling; lumbosacral 
strain, rated as 20 percent disabling; duodenal ulcer, rated 
as 20 percent disabling; epicondylitis of the right elbow, 
rated as 10 percent disabling; avulsion fracture of the right 
fibula, rated as 10 percent disabling; chronic tendinitis of 
the anterior right shoulder, rotator cuff and bicipital 
tendonitis, rated as noncompensable; herpes zoster, rated as 
noncompensable; residuals of a laceration of the right 
supraorbital area, rated as noncompensable; residuals of a 
laceration of the right 5th finger, rated as noncompensable; 
and thoracic outlet syndrome, rated as noncompensable.  The 
combined service-connected disability rating is 60 percent.  

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Secondary 
service connection requires evidence of a connection to a 
service-connected disability.  See Reiber v. Brown, 7 Vet. 
App. 513 (1995).   

The Court has held that the term disability, as used in 
38 U.S.C.A. § 1110, refers to impairment of earning capacity 
and that the law mandates that any additional impairment of 
earning capacity be compensated.  That is, any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In January 1986, a private barium enema study of the rectum, 
sigmoid and entire colon showed no evidence of polyp, 
diverticulum, neoplasm, or gross mucosal abnormality.  Of 
note, was a mild suboptimal coating of the mucosa.  

In November 1992, a private colonoscopy was performed for the 
veteran's complaints of blood in his stools and changing 
bowel habits.  Hemorrhoids were seen, but they were not 
actively inflamed or bleeding.  There was no evidence of 
polyps, neoplasms or inflammatory bowel disease.  The 
examination was otherwise benign.  The claims file contains 
the photographic report of the colonoscopy.  

Private colorectal biopsies were done, in June 1993, in 
response to the veteran's complaints of chronic diarrhea and 
lymphoid hyperplasia of the terminal ileum.  Pathology 
studies were interpreted as showing acute and chronic 
enteritis in the terminal ileum biopsies, as well as chronic 
unspecific mild colitis on random colorectal biopsies.  

A colonoscopy in August 1996 showed no significant mucosal 
inflammation up to the cecum.  The terminal ileum looked 
unremarkable for about 7 to 8 centimeters.  However, the 
ileocecal valve, colon and terminal ileum were somewhat 
spastic.  No subsequent invasive studies are of record.  

In April 2004, a VA physician examined the veteran.  He 
reported first experiencing gastrointestinal symptoms in 
service, and having diagnoses of duodenal ulcer and 
gastritis.  In regards to bowel function, he reported 
problems dating back to service, when he was sensitive to 
eating fruits and would develop severe itching and burning in 
his rectum after eating fruit.  He also felt irritation with 
raw vegetables.  Bowel problems worsened with stress.  
Colonoscopy and biopsy results were reviewed.  Abdominal 
examination was unremarkable.  The pertinent diagnosis was a 
history of gastritis and duodenal ulcers, recurrent, likely 
irritable bowel syndrome.  The doctor discussed the case.  It 
was noted that the veteran reported and the chart confirmed a 
chronic history of gastrointestinal symptoms and problems.  
The most clear symptom would be recurrent gastritis and 
duodenal ulcers.  The doctor found records going back to 1987 
that referred to his complaints of lower gastrointestinal 
tract problems with diarrhea and what he described as a 
dumping syndrome.  That was confirmed, in part, by biopsy 
results in 1993.  His history appeared to be consistent with 
an irritable bowel syndrome.  Given his past evaluations, the 
doctor expected that further evaluation would produce similar 
findings.  The physician noted that there was clearly a link 
between stress and anxiety and irritable bowel syndrome.  A 
review of the medical literature did not reveal any studies 
which showed a causative effect between stress and irritable 
bowel syndrome.  It was more likely than not that his 
service-connected anxiety disorder did not cause his 
irritable bowel syndrome.  However, his irritable bowel 
syndrome was more likely than not worsened and exacerbated by 
his anxiety and stress, which were in large part related to 
his past history of abuse experiences in service and 
personality disorder.  

The veteran had a VA gastrointestinal examination in July 
2005.  He reported an irritable bowel syndrome, with anxiety 
causing more bowel movements.  The veteran's medical history 
was reviewed.  Gastrointestinal examination produced normal 
findings.  The assessment was duodenal ulcers and 
gastroesophageal reflux disease, likely multifactorial but 
related to underlying stress associated with previous 
exposure in service.  

Analysis

Although the July 2005 VA examination was not fully 
responsive to the secondary service connection questions at 
hand, the record does contain a detailed, recent report by a 
VA physician who did provide a competent opinion.  The April 
2004 report appears to be based on a through review of the 
record, including the veteran's various bowel studies.  Based 
on this evidence, as well as the veteran's description of his 
symptoms, the doctor concluded that he had an irritable bowel 
syndrome.  The Board finds this diagnosis to be consistent 
with various other competent findings in the claims file.  
While the 1993 biopsy diagnosis was enteritis, a 1996 
colonoscopy revealed no significant mucosal inflammation.  
However, all the studies have been somewhat abnormal, so the 
evidence supports the physician's conclusion that the veteran 
does have chronic or recurrent bowel disease.  The diagnosis 
of irritable bowel syndrome is based on the veteran's history 
of his symptoms, a review of his records, a clinical 
evaluation and test results, along with the physician's 
professional knowledge.  Therefore, the Board concludes that 
the evidence supports the diagnosis of irritable bowel 
syndrome.  

While the weight of the evidence is against a direct link to 
service, there is competent evidence that supports a finding 
of secondary service connection based upon aggravation.  
Specifically, the physician who examined the veteran in April 
2004 indicated that, while the veteran's service-connected 
disabilities did not cause irritable bowel syndrome, his 
anxiety disorder aggravated it.  The physician who examined 
the veteran most recently in July 2005 obtained a history 
consistent with this finding.  As discussed above, the Court 
has determined that when a service-connected disability makes 
a non-service-connected disability worse, the extent of the 
disability due to the service-connected disorder should be 
compensated.  Allen, at 448.  Therefore, the Board grants 
secondary service connection for the veteran's irritable 
bowel syndrome.  38 C.F.R. § 3.310(a) (2005).  The Board 
makes no determination as to the down-stream issues, such as 
the extent of the service-connected disability.  Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  

ORDER

Since new and material evidence has been received, the 
petition to reopen claims of entitlement to service 
connection for residuals of head and neck injuries is 
granted.  

Service connection for irritable bowel syndrome based upon 
aggravation by a service-connected disability is granted.  


REMAND

As noted above, new and material evidence has been received 
to reopen the claims for service connection for residuals of 
head and neck injuries.  The RO should consider the reopened 
claims in the first instance, considering both old and new 
evidence on a de novo basis.  

Further, the report of the October 1988 VA examination shows 
that the veteran reported that he was in an automobile 
accident enroute to reserve duty in February 1987.  His 
complaints included pain into the left neck.  While 
examination of the neck did not disclose any pain and there 
was no diagnosis of a neck disorder at that time, in light of 
the current claim for service connection, the RO must also 
consider the issue of whether the veteran's current 
disability of the neck or cervical spine is linked to the 
injury sustained while on inactive duty for training in 
February 1987.  38 C.F.R. § 3.6(d), (e) (2005).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the RO should provide VCAA 
notice for de novo claims for service 
connection for residuals of head and neck 
injuries.  

2.  The RO should schedule the veteran 
for an examination of his head and neck.  
The claims folder should be made 
available to the examiner for review.  
Any tests or studies which may be needed 
to respond to the following questions 
should be done.  The examiner should 
express an opinion on the following 
questions with a complete explanation:
a.  Is it at least as likely as not (a 50 
percent or greater probability) that the 
veteran's current neck disorder is the 
result of an injury in service in 1963?  
b.  Is it at least as likely as not (a 50 
percent or greater probability) that the 
veteran's current neck disorder is the 
result of injury while traveling related 
to inactive duty training in 1987?  
c.  Is it at least as likely as not (a 50 
percent or greater probability) that the 
veteran has any current residuals of a 
head injury in service in 1963?

3.  If the doctor is of the opinion that 
the current neck disorder is related to 
the 1987 injury, the RO should confirm 
the veteran's service on February 20 and 
21, 1987.  

4.  Thereafter, the RO should readjudicate 
the claims for service connection for 
residuals of head and neck injuries on a 
de novo basis.  If either benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


